Case 1:19-cr-00869-ER Document 108-7 Filed 09/10/21 Page 1 of 2




               Exhibit G
        Case 1:19-cr-00869-ER Document 108-7 Filed 09/10/21 Page 2 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    March 16, 2020
VIA EMAIL
Lorin Reisner, Esq.
Richard Tarlowe, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019

                      Re:     United States v. Neil Cole, 19 Cr. 869 (ER)
Dear Counsel:

       We write to advise you that we intend to call Carina Chambarry, a financial economist at
the Securities and Exchange Commission (“SEC”) Division of Economic and Risk Analysis
(“DERA”), to testify. Although Ms. Chambarry’s testimony is most accurately classified as
summary testimony rather than expert testimony, the Government makes this disclosure out of an
abundance of caution.

        Ms. Chambarry will provide summary testimony and publish summary charts addressing:
(1) the amounts and percentages by which Iconix’s revenue, EBITDA, and earnings per share
(“EPS”) were inflated during the periods at issue in the Indictment, based upon assumptions
supplied by the Government about the amounts by which revenue was inflated, and whether Iconix
would have reached its revenue, EBITDA, and EPS guidance and consensus absent those
inflations; and (2) the profits realized from Neil Cole’s sale of Iconix stock in or about October
2014.

        We do not intend to elicit any opinion testimony from Ms. Chambarry. Ms. Chambarry
was not a part of the investigations conducted by the Government or the SEC. She has not received
or reviewed the Indictment or any facts or evidence concerning the transactions at issue in the
Indictment, with the exception of publicly available SEC filings.

       Ms. Chambarry’s curriculum vitae is enclosed.

                                                Very truly yours,

                                                GEOFFREY S. BERMAN
                                                United States Attorney

                                             By: ______/s/_____________
                                                Edward Imperatore/Scott Hartman/Jared Lenow
                                                Assistant United States Attorneys
                                                (212) 637-2327 / 2527 /1068
